Citation Nr: 0512687	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-07 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for sarcoidosis 
and asthma, currently evaluated as 30 percent disabling, to 
include a determination as to whether the reduction in the 
evaluation of this disability from 100 percent to 30 percent, 
effective from November 1, 2002, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1968 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  Specifically, in that 
decision, the RO reduced the evaluation of the 
service-connected sarcoidosis and asthma from 100 percent to 
10 percent disabling, effective from November 1, 2002.  

Thereafter, the veteran perfected a timely appeal with 
respect to this reduction.  Throughout the current appeal, 
the veteran has asserted that an increased rating is 
warranted for his service-connected sarcoidosis and asthma.  
The statement of the case (SOC) which was issued in March 
2003 included the appropriate diagnostic codes which rate 
impairment resulting from this disability.  Furthermore, by 
an October 2003 rating action, the RO granted an increased 
evaluation of 30 percent, effective from November 1, 2002, 
for the service-connected sarcoidosis and asthma.  
Consequently, the Board finds that the issue on appeal is 
correctly characterized as listed on the title page of this 
decision.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

During the current appeal, there was a recent and substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his or 
her claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  See also, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the veteran's claim for a disability 
rating greater than 30 percent for the service-connected 
sarcoidosis and asthma, to include a determination as to 
whether the reduction in the evaluation of this disability 
from 100 percent to 30 percent, effective from November 1, 
2002, was proper.  A remand is necessary, therefore, to 
accord the RO an opportunity to provide such notice with 
regard to this issue.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further review of the claims folder indicates that the 
veteran last underwent a VA examination of his 
service-connected sarcoidosis and asthma in August 2003.  At 
that previous evaluation, the veteran reported that he uses a 
nebulizer as well as inhalers at home and that failure to do 
so results in shortness of breath.  He denied receiving 
oxygen treatment.  In addition, he noted that he was 
hospitalized twice in the year 2002 (for a period of 24 hours 
each time), and once in the year 2003, due to shortness of 
breath.  A physical examination of the veteran's lungs 
demonstrated expiratory wheezes on every breath and no 
inspiratory rales.  Pulmonary function tests completed at 
that time reflected a minimal obstructive lung defect.  

At a personal hearing subsequently conducted before the 
undersigned Veterans Law Judge at the RO in June 2004, the 
veteran admitted that he does not seek medical treatment for 
his service-connected sarcoidosis and asthma because he has 
learned to adapt to the limitations of these disorders.  
Hearing transcript (T.) at 8.  Importantly, however, the 
veteran also testified that this disability is more severe 
than the current 30 percent disability rating indicates.  
T. at 3.  According to the veteran's testimony, this disorder 
has restricted his physical activities (including, for 
example, actions such as walking up stairs, household chores, 
recreational activities such as playing the trumpet, and 
outside chores such as yard work), especially within the last 
year.  T. at 4-7, 14-16.  

As such, the veteran's representative asked the Board to 
consider the possibility of according the veteran a more 
current examination to determine his present lung capacity.  
T. at 10-11.  In view of the veteran's complaints of 
increased restriction of his physical activities, especially 
within the past year (following the most recent VA pulmonary 
examination in August 2003), the Board agrees that the 
veteran should be given the opportunity to undergo another VA 
evaluation to determine the extent of disability caused by 
his service-connected sarcoidosis and asthma.  

Additionally, the Board acknowledges the veteran's testimony 
that his primary care physician has told him that his asthma 
has "been getting progressively worse."  T. at 11, 13.  
Further review of the claims folder indicates that the most 
recent record of outpatient treatment included in the 
veteran's file are reports of outpatient treatment sessions 
conducted at the VA Medical Center (VAMC) in Durham, North 
Carolina in September 2003.  On remand, therefore, an attempt 
should be made to procure records of any more recent 
pulmonary treatment that the veteran has received.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the issue of 
entitlement to a disability rating 
greater than 30 percent for the 
service-connected sarcoidosis and asthma, 
to include a determination as to whether 
the reduction in the evaluation of this 
disability from 100 percent to 
30 percent, effective from November 1, 
2002, the RO should ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA as well as the type of evidence 
necessary for this issue, including which 
evidence the agency would obtain and 
which evidence he should submit.  

2.  The RO should also ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who treated him for his 
sarcoidosis and asthma since September 
2003.  After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain legible 
copies of the complete clinical records 
from each health care provider identified 
by the veteran.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.

3.  Also, the RO should obtain records of 
sarcoidosis and asthma treatment that the 
veteran has received at the VAMC in 
Durham, North Carolina since September 
2003.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

4.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature and extent of his 
service-connected sarcoidosis and asthma.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including pulmonary function 
tests, should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history, 
including the use (and frequency of use) 
of systemic (oral or parenteral) 
corticosteroids (including high dose) and 
immuno-suppressive medications.  Also in 
the examination report, the examiner 
should discuss the frequency of any 
visits to a physician for required care 
of exacerbations and whether the veteran 
experiences any attacks with episodes of 
respiratory failure (and, if so, the 
frequency of such attacks).  In addition, 
the examiner should note whether this 
service-connected disability involves cor 
pulmonale, cardiac involvement with 
congestive heart failure, or progressive 
pulmonary disease with fever, night 
sweats, and weight loss despite 
treatment.  

5.  The RO should then readjudicate the 
issue of entitlement to a disability 
rating greater than 30 percent for the 
service-connected sarcoidosis and asthma, 
to include a determination as to whether 
the reduction in the evaluation of this 
disability from 100 percent to 
30 percent, effective from November 1, 
2002.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



